DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 11/11/22 have been fully considered and entered. Claims 1 and 28 have been amended. Claims 2-3, 6-11, 19-20, 23-27 and 29 are canceled. Applicant’s amendments are found sufficient to overcome the 112 2nd paragraph rejections set forth in the Action dated 7/11/22. Applicant’s amendments are also found sufficient to overcome the anticipation rejections made over the cited prior art of Rhine et al., WO 2015/065557. Specifically, the cited prior art of Rhine et al., WO 2015/065557 does not teach the claimed percentage of pore volume made up by macropores. As such, this rejection is hereby withdrawn. However, upon further consideration the Examiner is of the position that claims are still rendered obvious by the cited prior art of Rhine et al., WO 2015/065557 for reasons set forth herein below. 
Response to Arguments
2.	Applicants assert that the cited prior art of Rhine et al., WO 2015/065557 does not teach the claimed percentage of pore volume made up by macopores and argues that the average pore diameter ranging from .5-1000 nm taught by Rhine et al., WO 2015/065557 is not representative of the average pore diameter of the Rhine et al., WO 2015/065557 aerogel, but rather is representative of aerogels in general. Applicants assert that Rhine et al., WO 2015/065557 prefers aerogels with an average pore volume of .5-100 nm. Applicants assert that such pore diameter ranges are too overly generalized, not specific and gives “no hint” that the claimed range of 250-750nm is preferred or that the claimed percentage of pore volume is met. In response, it is respectfully pointed that Rhine et al., WO 2015/065557 does teach that aerogels of the present invention include having pore diameters ranging from .5-1000nm. With regard to the claimed percentage of pore volume made up by macropores, the Examiner is of the position that since Applicants have not defined or what constitutes a macropore size or limited the macropores to having a specific size range, an aerogel having average pore sizes overlapping the claimed range of 250-750nm equally meets the limitation of having an aerogel wherein at least 50%, 75% and/or 95% of the pore volume is made of macropores. In other words, Applicants have not distinguished between an aerogel having pores with an average diameter and the average diameter range of pores that constitute “macropores”. With regard to the limitations pertaining to thermally dried or evaporative air dried, Rhine et al., WO 2015/065557 teach that the aerogel is cured via drying at temperatures ranging from 10°C-130°C (see page 15, line 25). Applicants have also not limited the thermal drying and/or evaporative drying to having any temperature range or other drying conditions which serve to patently distinguish. As such, the Examiner is of the position that Rhine et al., WO 2015/065557 meets the drying limitations. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 4-5, 12-18, 21, 22, 28 and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhine et al., WO 2015/065557.
	The published WO document issued to Rhine et al., teach an aerogel material (abstract) having an average pore diamenter ranging from .5-1000 nm (page 5). Rhine et al., teach forming a highly flexible aerogel material that can formed into a variety of shapes (page 7). Said aerogel material can be cast to have a thickness of less than 1mm (page 15). Rhine et al., teach using polyimide as the organic aerogel precursor (page 11). Rhine et al., teach adding fiber reinforcements are forming aerogel “blankets” to provide thermal insulation (page 19). 
With regard to the claimed film limitations, Rhine et al., does not specifically teach a film, but does teach forming a highly flexible article with a thickness less than 1mm. The Examiner is of position that a highly flexible article having a thickness of less than 1mm can meet the limitation of a film. Rhine et al., also teach organic/inorganic hybrid aerogels composed mainly of ormosil (organically modified silica) and is cast as a film over a substrate (page 11). As such, the Examiner is of the position that an organic/inorganic hybrid material would encompass the claimed aerogel film and substrate. With regard to the limitations pertaining to thermally dried or evaporative air dried, Rhine et al., teach that the aerogel is cured via drying at temperatures ranging from 10°C-130°C (see page 15, line 25).  Rhine et al., further teach self-supporting aerogels and aerogel “materials” that have underlying substrates (page 8). Rhine et al., teach various fibrous reinforcement structures such as woven and non-woven fabrics (page 18-19). With regard to the positioning of the substrate materials, it is the position of the Examiner that depending on the desired end product and use, a person of ordinary skill in the art would recognize that the substrate can be positioned in variety of configurations.  Rhine et al., teach the claimed method of forming the aerogel (pages 13-14). With regard to the claimed roll limitations, Rhine et al., does not teach this feature, however, the Examiner is of the position a person of ordinary skill in the art would recognize that it would be obvious to roll the aerogel material to facilitate/manage handling, shipping and storage. 
	With regard to claims 16 and 17, Rhine et al., does not teach the claimed flex fatigue and tensile strength. The Examiner is of the position that since the cited prior art of Rhine et al., teach the claimed structural and chemical limitations set forth in the claims, the claimed flex fatigue and tensile strength features are expected to be present. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789